In a personal injury action, the defendant appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated July 10, 1989, which granted the plaintiff’s motion to vacate her default in serving a bill of particulars, on condition that she serve a verified bill of particulars within 30 days following her receipt of a copy of the order and pay $500 as costs and sanctions to the defendant’s attorneys, and denied the defendant’s cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court did not improvidently exercise its discretion in conditionally granting the plaintiff’s motion to vacate her default in serving a bill of particulars and in denying the defendant’s cross motion for summary judgment. The plaintiff had a reasonable excuse for her failure to supply the bill of particulars demanded by the defendant, and also *411had a meritorious cause of action (see, Gutenplan v Dauman, 154 AD2d 337). Rosenblatt, J. P., Ritter, Pizzuto and Santucci, JJ., concur.